Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
For translation of KR 101888451, please, see US 2015/147532 A1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 18 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by KR 101888451 (D1 cited by the applicant). 
D1 discloses a flexible display device comprising a display panel, a cover window, and a first adhesive layer (paragraph 65, "...a patterned adhesive 150...").  The adhesive layer includes first and second pressure sensitive adhesive layers (figure 3A and paragraph 65; ...a first adhesive layer 151 and a second adhesive layer 153...") and  a first elastomer layer disposed between the first and second pressure sensitive adhesive layers (paragraph 65, "...a patterned strain layer 152 including a rubber resin interposed between the first adhesive layer 151 and the second adhesive layer 153..." and paragraph 67; "...a polyisobutylene (FIB) resin, a poiypentadlene resin, a polyisoprene resin...". D1 also discloses above elements in plurality.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over KR 101888451 (D1 cited by the applicant). 
Regarding claims 2-17 and 19-20, limitations of these claims, a plurality of functional layer being touch panel, a plurality (third, fourth, etc) pressure sensitive layers,  all the layers’ thicknesses and other measurements, etc, do not appear to contain any additional features which define more than slight constructional changes which come within the scope of the customary (design) practice followed by persons skilled in the art, especially as the advantages thus achieved can be readily contemplated in advance.  Alternatively, these limitations are not deemed patentable since the applicant’s disclosure fails to show such limitations to solve any problems or to yield any unobvious advantage that is not within the scope of the teachings applied.  Therefore, such limitations would be a matter of design alternative.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vip Patel whose telephone number is (571) 272-2458.    If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached at (571) 272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

										       /Vip Patel/
										Primary Examiner
         AU 2879